Citation Nr: 0714308	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-09 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for instability of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which granted service connection for a 
right knee disorder and awarded a 10 percent rating for 
instability, and a separate 10 percent rating awarded for 
arthritis.

The Board remanded this case in March 2006 for additional 
development.  It returns now for appellate consideration.

The Board notes that the veteran may have retired from his 
job due to his knee disability. This raises an issue of 
entitlement to a total disability rating due to individual 
unemployability (TDIU).  This issue is REFERRED to the RO for 
development and adjudication.


FINDING OF FACT

The veteran's service-connected right knee instability and 
arthritis has been manifested by range of motion of 0 to 100 
degrees, slight ligamentous laxity, painful motion, weakness, 
locking and swelling with a surgically absent medial meniscus 
and only one arthritic incapacitating exacerbation. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for instability of the right knee are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

2.  The criteria for an evaluation greater than 10 percent 
for arthritis of the right knee are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2006).

3.  The criteria for an initial evaluation of 10 percent for 
symptomatic, removed semilunar cartilage of the right knee 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

The veteran currently receives a 10 percent rating for 
ligament laxity under Diagnostic Code (DC) 5257 and a 10 
percent rating under DC 5010 for traumatic arthritis.  The 
veteran contends that he is entitled to a higher rating.  For 
the reasons that follow, the Board concludes that an 
additional 10 percent rating is warranted for a surgically 
absent medial meniscus.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his right knee conditions, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14.  The critical 
element in permitting the assignment of several ratings under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261- 62 (1994).  The VA Office of 
General Counsel has provided guidance concerning increased 
rating claims for knee disorders.  The General Counsel stated 
that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  
In this opinion, the VA General Counsel held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  Additionally, in VAOPGCPREC 9-98, the VA General 
Counsel held that if a veteran has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also X-ray evidence of arthritis, a separate rating for 
arthritis could also be based on painful motion under 38 
C.F.R. § 4.59.  Separate ratings under Diagnostic Code 5260 
(leg, limitation of flexion) and Diagnostic Code 5261 (leg, 
limitation of extension), both currently codified under 38 
C.F.R. § 4.71a, may also be assigned for disability of the 
same joint.  VAOPGCPREC 9-04 (2004).

The Board will consider first the veteran's rating for 
ligament laxity, then his rating for arthritis and finally 
any other applicable Diagnostic Codes.  

Ligament laxity is rated under Diagnostic Code 5257.  His 
current 10 percent rating requires slight recurrent 
subluxation or lateral instability of a knee.  A 20 percent 
rating is warranted when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent 
evaluation is warranted for severe knee impairment with 
recurrent subluxation or lateral instability.  Id.  
Subluxation of the patella is "incomplete or partial 
dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 
354, 358 (1993) (citing Dorland's Illustrated Medical 
Dictionary at 1241, 1599 (27th edition 1988)).

In rating instability, the Board observes that the words 
"slight," "moderate" and "severe" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

The veteran was sent for a consult examination by the RO in 
July 2004.  The examiner indicated that the veteran had a 
slight limp on the right side, with no abnormal weight 
bearing signs on either foot.  The veteran indicated that he 
occasionally uses a brace for his right knee.  

A September 2004 assessment of the veteran's right knee 
indicates that he has laxity of the anterior cruciate 
ligament.  To what degree and its impact on his functioning 
was not assessed, but the veteran's complaints of feeling as 
though the knee would "give way" were recorded.

At a second consult examination for the VA in October 2005, 
the veteran's complaints were again recorded.  On 
examination, the right drawer's sign was "slightly 
positive."

The Board has reviewed the remaining records and can find no 
other contemporary assessment of the veteran's ligamentous 
laxity.  As the only assessment of record during the period 
on appeal indicates that the laxity is slight, the Board 
concludes that a higher rating is not warranted.  

Turning to the veteran's rating for arthritis, the rating is 
under DC 5010, for traumatic arthritis.  DC 5010 provides 
that traumatic arthritis is to be rated under DC 5003 for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Under 
DC 5003, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent on the basis of 
osteoarthritis is for application for each such major joint 
or group of minor joints affected by limitation of motion to 
be combined.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Id.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.  In 
VAOPGCPREC 9-98, the VA General Counsel held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X- ray 
evidence of arthritis, a separate rating for arthritis could 
also be based on painful motion under 38 C.F.R. § 4.59.

Diagnostic Codes 5260 and 5261 describe the compensation 
requirements for limitation of motion.  The ratings for 
limitation of flexion and extension of a leg (knee) require 
some showing of actual loss of range of motion.  38 C.F.R. § 
4.71a, Codes 5260, 5261.  For the lowest compensable 
impairment, flexion must be limited to 45 degrees and 
extension must be limited to at least 10 degrees.  Id.  At 
the veteran's July 2004 consult examination, his range of 
motion was 0 to 110 degrees.  At his September 2004 private 
assessment, it was the same.  At his October 2005 consult 
examination, it was 0 to 100 degrees.  These results are all 
well outside the range for a compensable rating for 
limitation of motion.  

Turning to the criteria for a rating under DC 5003, the 
veteran already receives 10 percent.  The evidence shows that 
the veteran has some swelling, occasional effusion and pain 
on walking.  As this satisfies the criteria for objective 
evidence of painful motion, the Board concludes that a rating 
under DC 5003 is appropriate.

A 20 percent rating for incapacitating exacerbations is 
provided under DC 5003.  The Board notes that a March 2006 
treatment note indicates that the veteran's knee swelled up 
such that he could not walk.  The record is not clear why the 
knee swelled up, and the Board cannot simply impute this to 
the arthritis.  The Board does note that this is the only 
episode of its kind of record.  The Board is aware that the 
veteran's doctors have described his knee arthritis as "end 
stage" and have discussed total knee replacement with him.  
The Diagnostic Code does not recognize the degrees of 
severity, merely whether it is manifested by painful motion 
with exacerbation.  Even if the episode does represent an 
arthritic exacerbation, a sole incident is not enough to 
qualify as "occasional."  The Board concludes that the 
preponderance of the evidence is against a higher rating 
under DC 5003, and, therefore, under DC 5010.

The Board has considered the applicability of other 
Diagnostic Codes.  In particular, the Board notes that the 
veteran had the medial meniscus in his right knee removed 
surgically during service.  He had a moderately positive 
McMurray's sign at his October 2005 consult examination.  
There is also a treatment note indicating that his knee locks 
on occasion, and takes some time to regain its motion.  DC 
5258 authorizes a 20 percent rating for dislocated semilunar 
cartilage, listing effusion, locking and pain as symptoms.  
DC 5259 authorizes a 10 percent rating for symptomatic, 
removed semilunar cartilage.  As the veteran's meniscus was 
removed and he has the symptom of locking, the Board 
concludes that a 10 percent rating under DC 5259 is 
warranted.  

The remaining Diagnostic Codes for the knee and lower leg 
cover ankylosis, tibia and fibula impairment and genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262, 5263.  These disabilities are not present in this case, 
and further discussion of these Codes is not warranted.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

The Board notes, as a preliminary matter, that the veteran 
has complained on numerous occasions that his knee conditions 
do not allow him to walk, run, squat or kneel easily.  These 
complaints appear to be the cumulative effect of his knee 
conditions and are not symptoms that have not already been 
compensated by the above ratings.  The veteran has quadriceps 
weakness that has been commented upon on numerous occasions.  
The September 2004 private exam noted quadriceps weakness.  
The October 2005 examination report indicates that there is 
additional functional loss due to pain and weakness on 
repetitive motion, but not fatigue, lack of endurance, or 
incoordination.  The examiner could not determine any 
additional limitation in degrees or range of motion without 
speculation.  The veteran submitted a May 2006 VA treatment 
note indicating that he was to undergo some physical therapy 
for quadriceps weakness.  Opposing this is the July 2004 
consult examination which indicated that the veteran did not 
have weakness.  There have been no assessments of the 
veteran's muscle strength on the record, but the Board notes 
that the veteran continues to walk, including going up and 
down stairs, with only the occasional use of a knee brace.  
In light of the above ratings for instability, arthritis and 
cartilage removal, the Board would expect the veteran's 
difficulty walking despite the veteran's quadriceps weakness.  
There appears to be no additional functional loss beyond that 
which is already covered by the above ratings.  The Board 
concludes that a rating under the criteria of DeLuca is not 
warranted.  

In sum, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's ligamentous 
laxity is more than slight or that the veteran has occasional 
incapacitating exacerbations of right knee arthritis.  The 
criteria for higher ratings on the basis of ligamentous 
laxity and arthritis are not met.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5010, 5257.  The Board finds that the 
veteran has symptomatic, removed, semilunar cartilage of the 
right knee.  Accordingly, the criteria for a 10 percent have 
been met.  See Id., Diagnostic Code 5259.  Further, as the 
medial meniscus had been removed long before the veteran 
filed for service connection, the Board concludes that an 
initial rating is warranted.  See Fenderson, supra.  



II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The U.S. Court of Appeals for Veterans 
Claims (Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
the 2004 decision of the RO.  VA's duty to notify under 38 
U.S.C.A. § 5103(a) is discharged.  See Sutton v. Nicholson, 
20 Vet.App. 419 (2006).  

However, another letter was sent to the veteran in March 2006 
that provided him notice of the information and evidence 
needed to support his claim for a higher rating.  This was 
followed by readjudication via a supplemental statement of 
the case.  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.  

Even if such error did have the effect of creating prejudice, 
such harm must be demonstrated by the veteran.  See Dunlap v. 
Nicholson, No. 03-0320, U.S. Vet. App. (2007).  The veteran 
has not argued nor presented evidence that shows that the 
lack of pre-adjudicative notice has resulted in prejudice on 
this claim.  Accordingly, the Board need not discuss the 
failure to provide adequate pre-adjudicative notice further.  
See Id.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran an appropriate VA examination in 
2004 and 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's right knee conditions since he was last examined.  
The veteran has reported private and VA treatment 
specifically for this condition (records of which are in the 
file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2004 and 2005 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
instability of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right knee is denied.

Entitlement to an initial rating of 10 percent for removed 
semilunar cartilage of the right knee is granted, subject to 
the laws and regulations governing payment of monetary 
benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


